SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

646
KA 13-01623
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

LEROY C. HARRIS, III, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment   of the Supreme Court, Monroe County (Alex
R. Renzi, J.), rendered May   8, 2013. The judgment convicted
defendant, upon his plea of   guilty, of criminal possession of a
controlled substance in the   third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court